UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* CHANNELL COMMERCIAL CORPORATION (Name of Issuer) Common Stock - $0.01 par value (Title of Class of Securities) 159186105 (CUSIP Number) David M. Smith 385 Barrack Hill Road, Ridgefield, CT 06877 (203)438-3763 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 4, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SCHEDULE 13D CUSIP No. 159186105 1 NAMES OF REPORTING PERSONSI.R.S. Identification Nos. of above persons (entities only). D. M. Smith Associates, Inc. Retirement Trust. - FEIN # 22-3791188 Trustees, David M. Smith and Julie A. Smith 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Connecticut, U.S.A. 7 SOLE VOTING POWER NUMBER OF SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY 600,000 EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 600,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 600,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.29% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) Retirement Trust 2 CUSIP No.159186105 SCHEDULE 13_D 1 NAMES OF REPORTING PERSONSI.R.S. Identification Nos. of above persons (entities only). David M. Smith and Julie A. Smith 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. 7 SOLE VOTING POWER NUMBER OF SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY 600,000 EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 600,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 600,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.29% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 3 CUSIP No.159186105 SCHEDULE 13_D 1 NAMES OF REPORTING PERSONSI.R.S. Identification Nos. of above persons (entities only). IRA Account of David M. Smith 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION U.S.A. 7 SOLE VOTING POWER NUMBER OF SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY 600,000 EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 600,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 600,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.29% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 4 CUSIP No.159186105 SCHEDULE 13_D Item1. Security and Issuer. The class of equity securities to which this Schedule13D relates is the common stock, (the “Common Shares”), of Channell Commercial Corporation, a Delaware corporation (the “Company”). The principal executive offices of the Company are located at 26040 Ynez Road, Temecula, CA 92591. Item2. Identity and Background. The person filing this statement is David M. Smith., an individual, whose address is 385 Barrack Hill Road, Ridgefield, CT 06877.The stock is owned by the D. M. Smith Associates, Inc. Retirement Trust (Trustees David M. Smith and Julie A. Smith), 200,000 Shares; and by the joint account of David M. Smith and Julie A. Smith, 300,000 shares; and by the IRA account of David M. Smith, 100,000 shares.David M. Smith possesses sole power to vote and direct the disposition of all securities held by these 3 entities. Neither Mr.Smith, nor Mrs.Smith, has ever been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors), and neither Mr.Smith, nor Mrs.Smith has ever been a party to any civil proceeding commenced before a judicial or administrative body of competent jurisdiction as a result of which it/she was or is now subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violations with respect to such laws. Mr.Smith and Mrs.Smith are citizens of the United States. Item3. Source and Amount of Funds or Other Consideration. All funds used to purchase the Common Shares have come directly from the assets of the 3 entities listed in item 2, above. Item4. Purpose of Transaction. The Common Shares of the Company reported on this Schedule13D were purchased for investment purposes. Mr. Smith intends to evaluate closely the performance of the Common Shares of the Company, including, without limitation, analyzing and assessing the Company’s business, assets, operations, financial condition, capital structure, management and prospects. Mr. Smith may, from time to time, evaluate various options in order to attempt to influence the performance of the Company and the activities of its Board of Directors. Depending on various factors, Mr. Smith may take such actions as deemed appropriate, including, without limitation, (i)engaging in discussions with management and/or the Board of Directors, (ii)communicating with other shareholders, (iii)making proposals to the Company concerning the operations of the Company, (iv)purchasing additional securities of the Company, (v)selling some or all of the securities of the Company, all in accordance with applicable securities laws. 5 CUSIP No.159186105 SCHEDULE 13_D Item5. Interest in Securities of the Issuer. Based upon information set forth in the Company’s Quarterly Report on Form 10-Q, as filed with the Securities and Exchange Commission on August13, 2008, there were 9,544,134 Common Shares of the Company issued and outstanding as of July31, 2008. As of March1, 2009, Mr. Smith held, through the 3 entities listed in this filing, 600,000 Common Shares of the Company, or 6.29% of the Common Shares of the Company deemed issued and outstanding as of July31, 2008. The attached table details all of the transactions in Common Shares of the Company, by the entities referenced in item 2 (each of which were executed by Mr. Smith in ordinary brokerage transactions). These transactions occurred during the period November 2006 through January 2009. Date Type of Transaction Number of Shares Security Type Share ($) Item6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Except as described herein, no contracts, arrangement, understandings or similar relationships exist with respect to the securities of the Company between the persons referenced in Item2 of this Schedule13D and any person or entity. Item7. Material to be Filed as Exhibits. The table of transactions described in Item 5, above. 6 CUSIP No.159186105 SCHEDULE 13_D SIGNATURE After reasonable inquiry and to best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March4, 2009 By: /s/ David M. Smith David M. Smith 7 CUSIP No.159186105 SCHEDULE 13_D Item 7.Exhibit, Table of transactions, by entity, to complete the information provided in item 5. Page 1 of 3 D. M. Smith Associates, Inc.
